Citation Nr: 1216034	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-36 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than September 18, 2006, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than September 18, 2006, for the grant of service connection for tinnitus.  

3.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent disabling.  

4.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss prior to January 20, 2009, and an evaluation in excess of 20 percent from January 21, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2007, November 2007 and December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes that the Veteran was formerly represented by an agent of the Pennsylvania Department of Military Affairs in the Lehigh County Office of Veterans Affairs.  However, in a October 2006 statement, that agency revoked its Power of Attorney with regard to the Veteran.  It appears that the Veteran remained unrepresented until November 2008, when he submitted a VA Form 21-22 appointing the Disabled American Veterans as his representative.  The Board recognizes the change in representation.

In light of the complex procedural history concerning this case, the Board concludes that a brief recitation of pertinent facts would be helpful.  

In August 2004, the Veteran filed a claim to establish service connection for bilateral hearing loss.  That claim was denied by the RO in a December 2004 rating decision.  The Veteran was notified of this decision later that month, but he did not file an appeal, and thus, the December 2004 rating decision is final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

In September 2006, VA received private treatment records dated in September 2004 and October 2004 and an April 2005 statement from the Veteran expressing disagreement with the RO's denial of his bilateral hearing loss claim in December 2004.  These submissions were forwarded to the RO from a Member of Congress.  In a September 2006 letter, the RO notified the Veteran that his April 2005 statement was considered a Notice of Disagreement (NOD), but since it was untimely under 38 C.F.R. § 20.302 because it was not received by the RO within the one-year appeal period of the December 2004 rating decision, it was ineffective as an NOD and was instead accepted as a petition to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.  In the January 2007 rating decision, the RO reopened the Veteran's previously denied bilateral hearing loss claim and established service connection for the disability; a noncompensable (zero percent) evaluation was assigned, effective September 18, 2006, (the date that the Veteran's submissions from the Member of Congress were received by VA).  

In February 2007, the Veteran expressed disagreement with the evaluation assigned for his service-connected bilateral hearing loss and filed claims to establish service connection for tinnitus and PTSD.  In the November 2007 rating decision, the RO continued the noncompensable evaluation assigned for the Veteran's service-connected bilateral hearing loss; deferred adjudication of his PTSD claim; and granted service connection for tinnitus and assigned a 10 percent disability rating for that disorder, effective January 5, 2007, (the date of a VA examination showing a diagnosis of tinnitus).  In December 2007, the Veteran expressed disagreement with the assigned evaluation for his service-connected bilateral hearing loss and the effective dates assigned for the awards of service connection for bilateral hearing loss and tinnitus claims, asserting that both awards should be effective from August 25, 2004, the date he filed his initial claim for service connection for bilateral hearing loss.  

In the December 2007 rating decision, the RO established service connection for PTSD and assigned a 30 percent disability rating, effective February 9, 2007.  In March 2008, the Veteran expressed disagreement with the assigned evaluation for his service-connected PTSD.  

In August 2008, the RO provided the Veteran with a Statement of the Case (SOC) which continued to deny his claims for an increased evaluation for service-connected bilateral hearing loss and an earlier effective date for the grant of service connection for tinnitus.  In November 2008, the Veteran perfected an appeal concerning these two issues.  

In December 2008, the RO provided the Veteran an SOC which denied his claim for an increased evaluation for service-connected PTSD.  Later that month, the Veteran perfected an appeal concerning that issue.  

In a July 2009 Decision Review Officer (DRO) decision, the RO partially granted the Veteran's claims for increased evaluations for his service-connected PTSD and bilateral hearing loss.  Concerning the Veteran's PTSD claim, a 50 percent evaluation was assigned, effective February 9, 2007.  Regarding his bilateral hearing loss claim, a 20 percent evaluation was assigned, effective January 21, 2009.  As these increases did not constitute full grants of the benefits sought, the Veteran's claims for increased evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In September 2009, the RO provided the Veteran with an SOC which denied the Veteran's claims of (1) entitlement to an effective date of August 25, 2004, for the grant of service connection for bilateral hearing loss, (2) entitlement to an initial compensable evaluation for bilateral hearing loss prior to January 21, 2009, and (3) an effective date of August 25, 2004 for the grant of service connection for PTSD.  In October 2009, the Veteran filed a substantive appeal limited to the issues of (1) entitlement to an effective date of August 25, 2004, for the grant of service connection for bilateral hearing loss, and (2) entitlement to an initial compensable evaluation for bilateral hearing loss prior to January 21, 2009.  At that time, the Veteran specifically stated that he was satisfied with the assigned evaluation and effective date for his service-connected PTSD and he wished to withdraw his appeal concerning that issue.  

In a February 2011 DRO decision, the RO, citing the United States Court of Appeals for the Federal Circuit's (the Federal Circuit's) holding in Ellington v. Peake, 541 F.3d 1364,1370 (Fed. Cir. 2008), partially granted the Veteran's claim for an earlier effective date for the grant of service connection for tinnitus, assigning an effective date of September 18, 2006.  However, because the Veteran has consistently stated that he wants an effective date of August 25, 2004, for the grant of service connection for tinnitus, this is not a full grant of the benefits on appeal, and thus, the issue remains in appellate status.  See AB, supra.  

In September 2011, the Board remanded the Veteran's case for further development.  Specifically, the Board instructed that the Veteran should be scheduled for a Travel Board hearing with a member of the Board as a result of his requests for such a hearing in November 2008 and October 2009.  A hearing was held on November 1, 2011, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  Accordingly, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board observes that the Veteran's claim for an increased initial evaluation for PTSD was not listed among the Veteran's claims on the title page of the Board's September 2011 remand.  As noted above, the Veteran had withdrawn that issue in October 2009.  However, the Board did not formally dismiss this claim at the time of its September 2011 remand, the issue remains on appeal and under the jurisdiction of the Board.  

Additional evidence has been associated with the Veteran's claims file since the RO's last adjudication of the Veteran's claims in March 2011.  This evidence was accompanied by a waiver of local consideration which is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

The issue of entitlement to an initial compensable evaluation for service-connected bilateral hearing loss prior to January 20, 2009, and an evaluation in excess of 20 percent from January 21, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  In August 2004, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.  

3.  In a December 2004 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran was informed of his appellate rights at that time.

4.  An undated Notice of Disagreement (NOD) from the Veteran, with attached documents including private treatment records, dated in December 2004, pertaining to the December 2004 rating decision were sent by facsimile to a Member of Congress on September 8, 2006, and were received by VA on September 18, 2006.

5.  Because the NOD was not received by VA within one year of the December 2004 rating decision, that decision is final; the RO accepted the Veteran's statement and private treatment records which were forwarded to VA by a Member of Congress in September 2006, as a petition to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  

6.  Following the issuance of the December 2004 rating decision, the record contains no statement or communication from the Veteran or his former representative that may be reasonably construed as an NOD with the December 2004 rating decision or a claim, formal or informal, for service connection for bilateral hearing loss and/or tinnitus prior to the Veteran's statement filed on October 25, 2007.

7.  In an October 2009 statement, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for the issue of entitlement to an initial increased evaluation for service-connected PTSD, currently evaluated 50 percent disabling.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  An effective date prior to September 18, 2006, for the grant of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2011).

3.  The claim of entitlement to an effective date prior to September 18, 2006, for the grant of service connection for tinnitus is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2011).

4.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to an initial increased evaluation for service-connected PTSD, currently evaluated 50 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Since the Veteran has requested his claim for an increased evaluation for PTSD be withdrawn in October 2009, it is unnecessary to discuss VCAA duties with respect to this issue.  With respect to the Veteran's claims for earlier effective dates, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective dates assigned for grants of service connection for bilateral hearing loss and tinnitus.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claims for earlier effective dates for the grants of service connection for bilateral hearing loss and tinnitus.  

In addition, in cases where service connection has been granted and an initial evaluation and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra.  Thus, because the notice that was provided before service connection for bilateral hearing loss and tinnitus were granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board further notes that the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA records, and private treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran was also provided the opportunity to testify at a hearing before the Board in November 2011.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with SOC's and SSOC's, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  



Effective Dates for Grants of Service Connection

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r) (2011).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as best friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for compensation has been allowed, a report of examination or hospitalization by VA will be accepted as an informal claim for increased benefits if the report relates to treatment or evaluation of a disability for which service connection has been previously established.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of claim.  38 C.F.R. § 3.157(b).  
Discussion

Any claim, whether informal or formal, must be received by VA to be considered "received."  Here, the Veteran's initial claim for service connection for bilateral hearing loss was filed through his former county Veterans Service Organization (VSO) representative in August 2004.  Thereafter, the claim was denied by the RO in the December 2004 rating decision.  The Veteran has contended that he expressed disagreement with this decision and submitted additional evidence in support of his claim in April 2005.  See e.g. the Veteran's October 2006, November 2008 and the November 2011 hearing transcript at pages 9, 10, 14, 18, 19, 24 and 27.  However, this NOD and additional evidence was not received by VA, albeit, through no fault of the Veteran, at that time.  Since VA did not receive a timely NOD from the Veteran or his former representative, the December 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  The Board notes that the issue of entitlement to service connection for tinnitus was not raised by the Veteran or the record at the time of the December 2004 rating decision.  

The Veteran's April 2005 NOD and the private treatment records in support of his bilateral hearing loss claim were received by VA in September 2006, when they were forwarded to the RO by a Member of Congress.  Accordingly, when the RO established service connection for bilateral hearing loss, an effective date of September 18, 2006, was assigned pursuant to 3.155(a).  The Veteran asserts that it was not his fault that his former county VSO representative did not file his April 2005 NOD and additional evidence in support of his bilateral hearing loss claim and that VA should assign an earlier effective date, specifically, August 25, 2004, the date of his initial claim for service connection for bilateral hearing loss.  

Although the Board is sympathetic to the appellant because his representative did not file a timely NOD, the Board has no authority to grant the Veteran's claim for an earlier effective date because of a mistake or oversight.  The Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular claimant.'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  The Veteran's April 2005 NOD with additional private treatment records and claim for service connection for tinnitus were not received by VA prior to September 18, 2006.  Accordingly, pursuant to the applicable criteria, the criteria for earlier effective dates for the grants of service connection for bilateral hearing loss and/or tinnitus are not met.  

In the present case, there is no documentation to indicate that any submissions, to include a timely NOD with the December 2004 rating decision, was sent to or received by VA between December 2004 and September 2006.  Important to this determination are the facts that (1) none of the numerous copies of the Veteran's submissions forwarded to VA from the Member of Congress in September 2006 have a VA date stamp indicating the documents were filed with or received by VA prior to September 2006, and (2) there is no correspondence of record from either the Veteran or his former county VSO representative related to the progress/status of this claim.  

VA's duty to undertake appropriate action with respect to a formal, or informal claim, does not arise until the claim has been submitted.  38 U.S.C.A. § 5107(a).  As VA is not responsible for the advice and actions of service organizations, there is no presumption that documents provided by an appellant to a service organization were in fact filed with VA.  See Brown (James) v. Brown, 8 Vet. App. 40, 43 (1995).  With nothing more, the Board finds that the evidence preponderates against any finding that a timely appeal was filed by the Veteran, or on his behalf, related to the RO's denial of the Veteran's service-connected claim in the December 2004 rating decision.  

Moreover, the Veteran and his current representative have asserted that, if the Veteran's April 2005 NOD and the additional private treatment records were received by VA when they were submitted to the former county VSO, the Veteran would have been scheduled for a VA examination which would have reflected tinnitus and ultimately led the establishment of service connection for tinnitus from August 25, 2004, pursuant to the Federal Circuit's holding in Ellington.  See the November 2011 hearing transcript at page 11.  However, the United States Court of Appeals for Veterans Claims (the Court) has firmly held that "The effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In the present case, the Veteran filed his claim for service connection for tinnitus on January 5, 2007.  While the RO, citing the Federal Circuit's holding in Ellington in the February 2011 DRO decision, assigned an effective date of September 18, 2006, for the grant of service connection for tinnitus, there is no evidence that the Veteran had either been diagnosed with tinnitus or filed a claim to establish service connection for tinnitus prior to September 18, 2006.  The Board observes that the September 2004 and October 2004 private treatment records submitted by the Veteran are devoid of any notation that the Veteran suffered from tinnitus.  

Even if the Veteran's April 2005 submission were received by VA and the resulting VA examination had reflected a diagnosis of tinnitus, in Ellington the Court held that, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefit.  See Ellington, supra.  In addition, the Court has also stated that a Veteran's attempt to obtain treatment does not comprise a claim.  See Dunson v. Brown, 4 Vet. App. 327, 330 (1993).  The Board notes that VA must have some means of distinguishing between legitimate claims and ordinary medical paperwork.  The basic procedural requirements imposed by 38 C.F.R. § 3.155 serve this purpose.  In this regard, if the Veteran's VA medical records were interpreted as an informal claim, the intent requirement of 38 C.F.R. § 3.155 would be removed.  See Ellington, supra.  

VA is required to "give a sympathetic reading to the Veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  In this case, however, even a sympathetic and liberal reading of the Veteran's filings between the issuance of the December 2004 rating decision and VA's receipt of the Veteran's April 2005 submissions on September 18, 2006, does not result in the conclusion that the Veteran intended to file a claim for service connection for tinnitus during that time period.  VA is not required to conjure up issues not raised by a claimant.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  As the Court has noted in Brokowski v. Shinseki, 23 Vet.App. 79, 89 (2009), "the indiscriminate inclusion of materials with an application for benefits cannot be used as a pleading device to require the Secretary to conduct an unguided safari through the record to identify all conditions for which the Veteran may possibly be able to assert entitlement to a claim for disability compensation.  Such a requirement would nullify the specificity required by § 3.155(a)."  Brokowski, supra.  Therefore, an effective date earlier than September 18, 2006, for this tinnitus cannot be assigned.  

The Veteran's assertions concerning his claims have been considered, and, to some extent, he appears to be raising arguments couched in equity.  However, the Board has no authority to grant the benefirs sought on a equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2008); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." ). 

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for effective dates prior to September 18, 2006, for the grants of service connection for bilateral hearing loss and tinnitus.  In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to earlier effective dates for the grants of service connection for bilateral hearing loss and tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Increased Evaluation for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In this case, prior to the promulgation of a decision, the Veteran indicated in an October 2009 statement that he wished to withdraw the appeal for the issue of entitlement to an initial increased evaluation for service-connected PTSD, currently evaluated 50 percent disabling.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to an initial increased evaluation for service-connected PTSD, currently evaluated 50 percent disabling, and it is dismissed.


ORDER

Entitlement to an effective date earlier than September 18, 2006, for the grant of service connection for bilateral hearing loss is denied.  

Entitlement to an effective date earlier than September 18, 2006, for the grant of service connection for tinnitus is denied.  

The issue of entitlement to an initial increased evaluation for service-connected PTSD, currently evaluated 50 percent disabling, is dismissed.


REMAND

Reason for Remand:  To obtain outstanding VA treatment records and to afford the Veteran a VA examination.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran was most recently afforded a VA examination in connection with his bilateral hearing loss claim in May 2009.  However, the Veteran and his representative asserted at the November 2011 hearing that the disorder had worsened since the last examination.  Specifically, the Veteran and his representative have contended that the Veteran's hearing acuity has worsened since the May 2009 VA audiological examination, necessitating a prescription for stronger hearing aids.  See the November 2011 hearing transcript at pages 12, 37 and 38.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the current severity of the Veteran's service-connected bilateral hearing loss.

Also, the Veteran and his representative have asserted that the Veteran has received recent VA treatment in connection with his service-connected bilateral hearing loss.  See the November 2011 hearing transcript at pages 12, 37 and 38.  The Board observes that the most recent VA outpatient treatment records associated with the Veteran's VA claims file are dated in September 2010.  

The duty to assist obligates VA to obtain treatment records which are identified by the record.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998). Therefore, the RO/AMC should attempt to obtain any and all VA treatment records dated from September 2010 to the present.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain and associate with the claims file all identified outstanding records of VA treatment dated from September 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  Thereafter, the RO/AMC must afford the Veteran a VA audiological examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  The Veteran's complete VA claims file must be made available to and reviewed by the VA examiner in connection with this examination.  The VA examiner must indicate in the VA examination report whether the Veteran's VA claims file was available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, must be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral hearing loss under the applicable rating criteria, 38 C.F.R. §§ 4.85 and 4.86 (2011).  The examiner should also comment as to the impact of bilateral hearing loss on the Veteran's daily activities and his occupational functioning as per the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


